Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
The Claims are generally objected to because of the following informalities:  In between Claim 14 and Claim 15 the line “Please add the following new claims:” is found within the claim set and must be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT Patent No. 509 330 A4 (AT 330).

    PNG
    media_image1.png
    653
    383
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    725
    382
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    762
    351
    media_image3.png
    Greyscale

Regarding Claim 1:  AT 330 discloses a roof attachment system configured for attaching a personal fall protection anchorage device to at least 
Regarding Claim 3:  AT 330 discloses a system wherein the at least two y-axis spaced-apart slots (See Annotated Fig. A) each comprise a pair of sub-slots (See Annotated Fig. A), each configured to slidingly receive a single retention plate connector (See Annotated Fig. B) attached to a standing seam grasper (See Annotated Fig. B).
Regarding Claim 5
Regarding Claim 6:  AT 330 discloses a system of wherein the at least two standing seam graspers each comprise a) an L-shaped element (See Annotated Fig. C) wherein a first leg (See Annotated Fig. C) of the L-shape abuts the retention plate and a second leg (See Annotated Fig. C) of the L-shape is configured to abut the standing seam, and b) a squeezing element (See Annotated Fig. C) spaced apart from the first leg such that the L-shaped element and the squeezing element are sized and configured to immobily squeeze the standing seam between them.
Regarding Claim 7:  AT 330 discloses a system of claim 6 wherein the squeezing element comprises a shallow U- shape (See Annotated Fig. C) comprising a central portion and two legs (See Annotated Fig. C) extending therefrom, and the squeezing element (See Annotated Fig. C) is disposed such free ends of the two legs contact the L-shaped element and/or the standing seam.
Regarding Claim 8:  AT 330 discloses a personal fall protection system configured for attaching a personal fall protection anchorage device to a roof, the personal fall protection system comprising the roof attachment system of Claim 1 and further comprising at least two standing seams (See Annotated Fig. B) of the roof immobily held within the opposed grasping elements (See Annotated Fig. B).
Regarding Claim 9
Regarding Claims 10 and 15:  AT 330 discloses a personal fall protection system of claims 8 and 9 wherein the personal fall protection system further comprises a personal fall protection anchorage device attached to the roof attachment system. (See para. 0002 of AT 330 translation)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over AT 330.
Regarding Claim 2:  AT 330 discloses a ring (See Annotated Fig. A) but does not disclose a D-ring.  Nonetheless, it would have been obvious for a person of ordinary skill in the art to modify the shape of the ring to be a D-ring.  Here's why:
First, Courts have held that changes in shape normally require only routine skill in the art and are therefore considered routine expedients unless the 1   With regards to a specific shape or configuration of the claimed invention, courts have held that “the configuration of the claimed [device] was a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration of the claimed [device] was significant.”2  In the instant application, Applicant discloses that the personal fall protection devices can be D-rings 14 or attachment posts or otherwise as desired.3  This disclosure does not demonstrate that the square shape is critical but rather demonstrates the fall protection device can be many different types and therefore Examiner can rely solely on case law as the rational to support an obviousness rejection.4  
It would have been obvious at a time before the effective date of the current application for a person of ordinary skill in the art to modify the personal fall device ring of AT 330 to a D-ring as a matter of design choice and provide users with the ability to provide a variety of rings that would suffice as protection devices to the retention plate.  Moreover, doing so would not have unexpected results or change the functionality of the device.   
Regarding Claim 4:  AT 330 discloses a rectangular shaped retention plate rather than an H-shaped plate.  Similar to the discussion above, Applicant has not provided a discussion as to why the H-shape is critical over other shapes.  Here, it would have been obvious at a time before the effective date of the current application for a person of ordinary skill in the art to modify the shape 
Regarding method Claims 11-14 and 16-19:  In view of the structure disclosed and taught by AT 330, the methods of manufacturing and using the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be used.  If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly perform the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2019/0366134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04.
        2 See MPEP 2144.04(B)
        3 See para. 0029 of specification.
        4 See MPEP 2144.04.